                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

ESKER MARTIN, III                                                                      PLAINTIFF

v.                             Case No. 4:20-cv-01266-KGB-BD

NEWBURN                                                                              DEFENDANT

                                           JUDGMENT

       Pursuant to the Order entered this date, it is considered, ordered, and adjudged that plaintiff

Esker Martin, III’s claims are dismissed without prejudice. The relief sought is denied. The Court

certifies pursuant to 28 U.S.C. § 1915(a)(3) that an in forma pauperis appeal taken from the Order

and Judgment dismissing this action is considered frivolous and not in good faith.

       It is so ordered this the 7th day of July, 2021.


                                                            _____________________________
                                                            Kristine G. Baker
                                                            United States District Judge
